Citation Nr: 0917320	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1969 to October 
1971.  The DD Form 214 revealed that the Veteran served in 
Vietnam from October 1969 to October 1970 and received the 
Combat Infantry Badge.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board received a statement from the Veteran in March 2008 
indicating that additional VA treatment records were not 
associated with the claims file.  The Veteran's 
representative provided a waiver of initial consideration of 
the statement by the RO in April 2009.  38 C.F.R. §§ 19.9, 
20.1304(c) (2008).  Accordingly, the Board will consider the 
statement in the first instance in conjunction with the issue 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's March 2008statement, he referenced VA 
treatment records from the Dayton VA Medical Center (VAMC) 
that are not associated with the claims file.  The most 
recent treatment records in the claims file are dated in June 
2006.  

Additionally, during the course of this appeal, the Court 
handed down a decision concerning claims for increased 
ratings.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Pursuant to Vazquez-Flores, for an increased-
compensation claim, VCAA requires, at a minimum, that VA 
notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Here, the Veteran was provided with VCAA notice 
pertaining to his increased rating claim in correspondence 
dated in June 2005.  That notice did not inform the Veteran 
that when determining a disability rating, VA considered 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening had on the 
Veteran's employment and daily life or the applicable 
diagnostic code.  The Veteran should be provided with an 
additional notice to ensure compliance with Vazquez-Flores.

Further, the last VA Compensation and Pension Examination was 
in July 2005.  This examination was conducted almost four 
years ago and may not adequately portray the current severity 
of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VAMC treatment records 
pertaining to PTSD after June 2006.  

2.	Provide the Veteran with VCAA notice 
specifically for increased rating claims. 
The Veteran should be asked to provide 
evidence demonstrating a worsening or 
increase in severity of his PTSD and the 
effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The 
text of Diagnostic Code 9411 should be 
included.

3.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
current severity of the PTSD.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

